Exhibit 10.1


LONG-TERM PERFORMANCE –BASED CASH AWARD AGREEMENT




This LONG-TERM PERFORMANCE-BASED CASH AWARD AGREEMENT (this “Agreement”) is by
and between Gulf Island Fabrication, Inc. (“Gulf Island” or the “Company”) and
<<Participant Name>> (the “Participant”).
Section 1.Award.
(a)    Subject to the terms of this Agreement, Participant shall be eligible to
receive a long-term performance-based bonus (the “Award”) payable in cash in the
amount of $_______________ (the “Target Award”) following the end of the
performance period based on the Company’s performance relative to the
performance criteria during the performance period beginning January 1, 2016 and
ending December 31, 2018 (the “Performance Period”).
(b)    The amount of cash earned shall be based upon the Company’s total
shareholder return relative to the total shareholder return (“Relative TSR”) of
the Simmons & Companies Offshore Construction Services & Infrastructure Group
(the “Peer Group”) in accordance with the following matrix:


 
 
Relative TSR
 
 
 
 
 
 
 
 
Performance
Performance Level Compared to Peer Group
 
Percentage(%)
 
 
 
 
Below 30th Percentile
 
 
0
%
Threshold
 
30th Percentile
 
 
50
%
Target
 
60th Percentile
 
 
100
%
Maximum
 
90th Percentile or above
 
 
150
%



(i)    Total shareholder return as applied to the Company or any company in the
Peer Group means stock price appreciation from the beginning to the end of the
Performance Period, including monthly reinvestment of dividends and
distributions paid during the Performance Period, all as may be determined by
the Compensation Committee of the Board of Directors (the “Committee”).
(c)    The amount of cash that shall be earned by Participant following the
completion of the Performance Period shall be determined by multiplying the
Target Award by the Performance Percentage earned for the level of achievement
of the performance. Performance results between the Threshold, Target and
Maximum levels will be interpolated based on actual results between the
Threshold, Target and Maximum. Any portion of the Target Award that is not
payable as a result of the failure to meet the performance criteria shall
immediately be forfeited.
(d)    The Committee shall, within a reasonably practicable time following the
last day of the Performance Period (but no later than 60 days thereafter),
certify the extent, if any, to which the Relative TSR metric has been achieved
with respect to the Performance Period and the





--------------------------------------------------------------------------------

Exhibit 10.1


amount of the Target Award, if any, earned as a result of such achievement. Such
certification shall be final, conclusive and binding on the Participant, and on
all other persons, to the maximum extent permitted by law. Payment in respect of
the Award shall be made in cash promptly following the Committee’s certification
of the attainment of the Relative TSR metric, but in any event, no later than
March 15th of the year following the year in which the Performance Period ends.
The Committee retains discretion to decrease or eliminate the amount payable to
the Participant if it deems appropriate, but shall not increase the amount
payable to the Participant to an amount that is higher than the amount payable
under the formula described herein. 
Section 2.    Early Termination; Change of Control.
(a)    Subject to Section 2(b) below, in the event of the Participant’s
termination of employment prior to the end of the Performance Period due to
(i) termination by the Company without Cause (as hereinafter defined) as
determined by the Company in its sole discretion, (ii) Retirement (as
hereinafter defined), (iii) death or (iv) Disability (as hereinafter defined),
the Participant shall forfeit as of the date of termination the amount of the
Target Award determined by multiplying the Target Award by a fraction, the
numerator of which is the number of full months following the date of
termination to the end of the Performance Period and the denominator of which is
thirty-six. The Committee shall determine the amount of Target Award forfeited,
and the amount of cash to be awarded to the Participant or his beneficiary based
on the achievement of the Relative TSR metric for the entire Performance Period
as set forth in Sections 1(c) and (d). In the event Participant’s employment is
terminated for any other reason (including voluntarily termination by
Participant for any reason or termination by the Company for Cause), Participant
shall forfeit, as of the date of termination, any and all right or claim to any
portion of the Target Award.
(b)    In the event of a Change of Control (as hereinafter defined), the
Relative TSR metric shall no longer apply to the award and the Target Award
shall be payable on the last day of the Performance Period, subject to
Participant’s continued employment with the Company through such date.
Notwithstanding the foregoing, if, within one year following such Change of
Control (but prior to the last day of the Performance Period), the Participant’s
employment is terminated by the Company without Cause, the Participant shall be
entitled to receive an amount of cash equal to the Target Award as soon as
administratively practical following Participant’s termination, but no later
than 30 days thereafter.
Section 3.    Forfeiture of Award.
(a)    If the Participant engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated at any time beginning on the date the Award is paid to Participant and
ending on the third anniversary of the end of the Performance Period or
(ii) results in an increase of the amount of cash payable under the Award, then
the Committee, after considering the costs and benefits to the Company of doing
so, may seek recovery for the benefit of the Company of the after-tax portion of
the difference between the amount of cash payable under the Award and the amount
of cash that would have been received based on the restated financial statements
or absent the increase described in part (ii)





--------------------------------------------------------------------------------

Exhibit 10.1


above (the “Excess Value”). All determinations regarding the value of the Award
shall be made solely by the Committee in good faith.
(b)    The Award is also subject to any clawback policies the Company may adopt
in order to conform to the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any resulting rules issued by the
SEC or national securities exchanges thereunder.
(c)    If the Committee determines that the Participant owes any amount to the
Company under Sections 3(a) or 3(b) above, the Participant shall pay to the
Company, without interest, the Excess Value (or the amount recoverable under
Section 3(b)). The Participant acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct the amount owed from any amounts the
Company owes the Participant from time to time for any reason (including without
limitation amounts owed to the Participant as salary, wages, reimbursements or
other compensation, fringe benefits, retirement benefits or vacation pay).
Whether or not the Company elects to make any such set-off in whole or in part,
if the Company does not recover by means of set-off the full amount the
Participant owes it, the Participant hereby agrees to pay immediately the unpaid
balance to the Company.
Section 4.    Miscellaneous.
(a)    The Participant understands and acknowledges that he is one of a limited
number of employees of the Company who have been selected to receive an Award
and that the Award is considered confidential information. The Participant
hereby covenants and agrees not to disclose the Award to any other person except
(i) the Participant’s immediate family and legal or financial advisors who agree
to maintain the confidentiality of this Agreement, (ii) as required in
connection with the administration of this Agreement as it relates to this Award
or under applicable law, and (iii) to the extent the terms of this Agreement
have been publicly disclosed by the Company.
(b)    Any payments made in connection with the Award shall be subject to
withholding in respect of income and other taxes required by law to be withheld,
in accordance with procedures established by the Company.
(c)    The authority to manage and control the operation and administration of
this Agreement shall be vested in the Committee. Any interpretation of this
Agreement by the Committee and any decision made by it with respect to this
Agreement shall be final and binding on all persons.
(d)    This Award is intended to satisfy the short-term deferral exception to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and shall be interpreted, construed and administered
in accordance with such exception. Notwithstanding anything in this Agreement to
the contrary, if the Award constitutes “deferred compensation” under Section
409A and the payout of the Award is accelerated pursuant to Section 2(b), a
distribution of cash payable to the Participant shall be delayed for a period of
six months after the Participant’s termination of employment, if the Participant
is a key employee (as defined under Section 409A) and if so required pursuant to
Section 409A. If settlement of the





--------------------------------------------------------------------------------

Exhibit 10.1


Award is so delayed, the Award shall be settled within 30 days of the date that
is the six-month anniversary of the Participant’s termination of employment.
Notwithstanding any provision to the contrary herein, distributions to be made
upon a termination of employment hereunder may only be made upon a “separation
from service” as defined under Section 409A. In no event shall a Participant,
directly or indirectly, designate the calendar year of payment.
(e)    Each notice relating to this Agreement shall be in writing and delivered
in person or by mail to Gulf Island at its office, 16255 Park Ten Place, Suite
280, Houston, TX, 77084, to the attention of the Secretary or at such other
address as Gulf Island may specify in writing to the Participant by a notice
delivered in accordance with this Section 4(f). All notices to the Participant
shall be delivered to the Participant’s address on file with the Company or at
such other address as the Participant may specify in writing to the Secretary by
a notice delivered in accordance with this Section 4(e).
(f)    Neither this Agreement nor the rights of Participant hereunder shall be
transferable by the Participant during his life other than by will or pursuant
to applicable laws of descent and distribution. No rights or privileges of the
Participant in connection herewith shall be transferred, assigned, pledged or
hypothecated by Participant or by any other person in any way, whether by
operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement shall automatically be terminated and shall thereafter be null
and void.
(g)    Nothing in this Agreement shall confer upon the Participant any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Participant’s employment relationship with
the Company at any time.
(h)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of the Award or this Agreement, the parties hereby submit to and consent
to the exclusive jurisdiction of the courts of Harris County, Texas, or the
federal courts for the United States for the Southern District of Texas, and no
other courts, where this grant is made and/or to be performed. [Note: Governing
law should be jurisdiction where employee is domiciled (LA or TX)]
(i)    If any term or provision of this Agreement, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Participant and Gulf Island intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.
(j)    To the extent the Committee determines an Award is payable to a
Participant, Gulf Island’s obligation under this Agreement will be an unsecured
promise to pay benefits. The Participant or any successor in interest shall be
and remain a general creditor of Gulf Island in





--------------------------------------------------------------------------------

Exhibit 10.1


the same manner as any other creditor having a general claim for matured and
unpaid compensation.
(k)    Gulf Island may, in its sole discretion, deliver any documents
contemplated herein by electronic means.
(l)    The Participant acknowledges that a waiver by Gulf Island of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Participant.
Section 5.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below.
(a)    “Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal, or (v) the
breach of the Participant of the terms of his engagement.
(b)    “Change in Control” means:
(A)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of the outstanding
shares of common stock, or 30% or more of the combined voting power of, the
Company’s then outstanding securities entitled to vote generally in the election
of directors; provided, however, that for purposes of this definition, the
following will not constitute a Change in Control:
(1)    any acquisition (other than a “Business Combination,” as defined below,
that constitutes a Change of Control) of common stock directly from the Company,
(2)    any acquisition of common stock by the Company or its subsidiaries,
(3)    any acquisition of common stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or
(4)    any acquisition of common stock pursuant to a Business Combination that
does not constitute a Change in Control; or
(B)    individuals who as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director





--------------------------------------------------------------------------------

Exhibit 10.1


subsequent to the effective date of this Agreement whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or
(C)    the consummation of a reorganization, merger or consolidation (including
any such transaction involving any direct or indirect subsidiary of the
Company), or sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless, immediately
following such Business Combination:
(1)    all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding common stock of the Company and the
Company’s voting securities entitled to vote generally in the election of
directors immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50% of the then outstanding
shares of common stock, and more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the corporation resulting from such Business Combination (which
for purposes of this paragraph (1) and paragraphs (2) and (3), shall include a
corporation which as a result of such transaction owns the Company or all or
substantially all of its assets either directly or through one or more
subsidiaries); and
(2)    except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding any corporation resulting from such Business
Combination and any employee benefit plan or related trust of the Company, the
corporation resulting from the Business Combination, or any subsidiary of either
corporation) beneficially owns, directly or indirectly, 25% or more of the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or 25% or more of the combined voting power of the then
outstanding voting securities of such corporation, and
(3)    (i) at least a majority of the members of the board of directors of the
corporation resulting from the Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, and of
the action of the Board, providing for such Business Combination; or (ii)
shareholders of the Company approve a complete liquidation or dissolution of the
Company.
(c)    “Disability” means (i) the Participant has a disability that would
entitle him or her to receive benefits under the Company’s long-term disability
insurance policy in effect at that time either because he or she is Totally
Disabled or Partially Disabled as such terms are defined in such policy, or (ii)
if the Company has no long-term disability plan in effect, then the Company
shall have the power to determine that the Participant is Disabled if: (A) the
Participant is rendered incapable, because of physical or mental illness, of
satisfactorily discharging the duties and responsibilities associated with such
Participant’s job title or





--------------------------------------------------------------------------------

Exhibit 10.1


otherwise delegated to such Participant by the Company for a period of four
consecutive months, or five months out of any six consecutive months, and (B) a
duly qualified physician acceptable to the Company so certifies in writing.
(d)    “Retirement” is defined as the voluntary termination of employment from
the Company or any of its subsidiaries at or after age 65 with at least five
years of service.





--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.


GULF ISLAND FABRICATION, INC.


By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
{Insert name}
 
Award Recipient










